DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that examination of the entire application could be made without serious burden.  This is not found persuasive because the product as claimed can be made by another and materially different process such as injecting liquid through a connection member when mounted or a refill port located on the liquid storage body, therefore a serious search and/or examination burden would exist.
The requirement is still deemed proper and is therefore made FINAL.

Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawate et al (U.S. Pub. 2018/0104955)
Regarding claim 2, a restored liquid storage body acquired by restoring a pre-restored liquid storage body that is attachable/detachable to/from a liquid ejection apparatus including, a case storage portion (14; Figure 2; Paragraph 0058), a case (13) inserted into the case storage portion by moving toward the +Y direction, a liquid introduction portion (32) positioned in an end portion on the +Y direction side of the case storage portion, an apparatus-side electrical connection portion (40) positioned in the end portion on the +Y direction side of the case storage portion, and a first positioning portion (45) and a second positioning portion (46) positioned in the end portion on the +Y direction side of the case storage portion (Figures 1-5; Paragraphs 0058-0059, 0065, 0068, 0070)
The restored liquid storage body including a flexible bag (60; Paragraph 0073) that contains a liquid, the bag has a section in an end portion on a –Y direction side, the section is positioned on the +Y direction side relative to an end 
A connection member (61) positioned in an end portion on the -Y direction side of the bag in a mounted state where the liquid storage body is mounted in the liquid ejection apparatus (Figure 5; Paragraph 0073)
The connection member including a liquid outlet port (52; Figure 4; Paragraphs 0074-0075) that receives the liquid introduction portion in the mounted state; a storage body side electrical connection portion (53; Figure 4; Paragraphs 0077-0078) that comes into electrical contact with the apparatus side electrical connection portion while receiving force that has at least a component in a +Z direction from the apparatus side electrical connection portion in the mounted state (Figures 3-4)
A first receiving portion (55) that receives the first positioning portion (45) in the mounted state, the first receiving portion is located on a –X direction from the liquid outlet port; and a second receiving portion (56) that receives the second positioning portion (46) in the mounted state, the second receiving portion is located on a +X direction from the liquid outlet port (Figures 3-4; Paragraph 0093)
The restored liquid storage body having a width in a Z direction being smaller than a width in a Y direction and a width in an X direction in an orientation in the mounted state (Figure 5)

Regarding claim 3, a restored liquid storage body acquired by restoring a pre-restored liquid storage body that is attachable/detachable to/from a liquid ejection apparatus including, a case storage portion (14; Figure 2; Paragraph 0058), a case (13) inserted into the case storage portion by moving toward the +Y direction, a liquid introduction portion (32) positioned in an end portion on the +Y direction side of the case storage portion, an apparatus-side electrical connection portion (40) positioned in the end portion on the +Y direction side of the case storage portion (Figures 1-5; Paragraphs 0058-0059, 0065, 0068, 0070)
The restored liquid storage body including a flexible bag (60; Paragraph 0073) that contains a liquid, the bag has a section in at least one of an end portion on a +X direction side and an end portion on a –X direction side, the section positioned closer to the liquid outlet port relative to an end portion in a bag of the pre-restored liquid storage body, in the mounted state (Figures 4-5)

The connection member including a liquid outlet port (52; Figure 4; Paragraphs 0074-0075) that receives the liquid introduction portion in the mounted state; a storage body side electrical connection portion (53; Figure 4; Paragraphs 0077-0078) that comes into electrical contact with the apparatus side electrical connection portion while receiving force that has at least a component in a +Z direction from the apparatus side electrical connection portion in the mounted state (Figures 3-4)
A first receiving portion (55) that receives the first positioning portion (45) in the mounted state, the first receiving portion is located on a –X direction from the liquid outlet port; and a second receiving portion (56) that receives the second positioning portion (46) in the mounted state, the second receiving portion is located on a +X direction from the liquid outlet port (Figures 3-4; Paragraph 0093)
The restored liquid storage body having a width in a Z direction being smaller than a width in a Y direction and a width in an X direction in an orientation in the mounted state (Figure 5)
A direction parallel to a gravity direction is defined as the Z direction, in which a direction that is the same as the gravity direction is defined as the +Z direction and a direction that is opposite to the gravity direction is defined as a –Z 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 21, 2022